[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION re MOTION TO DISMISS (#125)
The plaintiff has moved to dismiss the appeal taken by the defendant from the decision of the Family Support Magistrate, alleging that she was not served with a copy of the petition for appeal as required by 46b-231(n)(2), Connecticut General Statutes.
The lack of service is not disputed, but the defendant does dispute that the plaintiff had appeared pro se prior to her written appearance filed on November 9, 1992.
This action was begun pursuant to 46b-162 by the State of Connecticut as allowed "if the mother neglects to bring such petition".
An examination of the file clearly indicates that the plaintiff did not file a written appearance nor did she sign the complaint, as provided by 64(a) Practice Book.
The fact that she actively participated in the proceedings adds nothing for she is an essential witness, subject to subpoena if unwilling to participate.
The plaintiff's motion to dismiss is denied.
HARRIGAN, J.